ICJ_088_Lockerbie_LBY_GBR_1999-06-29_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA v. UNITED KINGDOM)

ORDER OF 29 JUNE 1999

1999

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES QUESTIONS
D'INTERPRÉTATION ET D’APPLICATION
DE LA CONVENTION DE MONTREAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ROYAUME-UNI)

ORDONNANCE DU 29 JUIN 1999
Official citation:

Questions of Interpretation and Application of the 1971 Montreal Conven-
tion arising from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya
v. United Kingdom), Order of 29 June 1999, I C.J. Reports 1999,

p. 975

Mode officiel de citation:

Questions d'interprétation et d'application de la convention de Montréal de
1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe libyenne
c. Royaume-Uni), ordonnance du 29 juin 1999, C.I.J. Recueil 1999,

p. 975

 

Sales number
ISSN 0074-4441 N° de vente: 738

ISBN 92-1-070807-5

 

 

 
29 JUNE 1999

ORDER

QUESTIONS OF INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA »v. UNITED KINGDOM)

QUESTIONS D’INTERPRETATION ET D’APPLICATION
. DE LA CONVENTION DE MONTREAL DE 1971
RESULTANT DE L’INCIDENT AERIEN DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ROYAUME-UNI)

29 JUIN 1999

ORDONNANCE
975

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1999

29 juin 1999

AFFAIRE RELATIVE À DES QUESTIONS
D'INTERPRÉTATION ET D'APPLICATION
DE LA CONVENTION DE MONTRÉAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ROYAUME-UNI)

ORDONNANCE

Présents: M. WEERAMANTRY, vice-président, faisant fonction de prési-
dent en l'affaire; M. SCHWEBEL, président de la Cour;
MM. Oba, BeEDJAOUI, GUILLAUME, HERCZEGH, SHI,
FLEISCHHAUER, KOROMA, VERESHCHETIN, PARRA-ARANGUREN,
KooumMaNns, REZEK, juges; sir Robert JENNINGS,
M. Et-Kosuert, juges ad hoc; M. ARNALDEZ, greffier adjoint.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, 48 et 49 de
son Règlement,

Vu la requête enregistrée au Greffe de la Cour le 3 mars 1992, par
laquelle la Grande Jamahiriya arabe libyenne populaire et socialiste a
introduit une instance contre le Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord au sujet d’un «différend entre la Libye et le Royaume-
Uni concernant l'interprétation ou Papplication de la convention de

4

1999
29 juin
Rôle général
n° 88
CONVENTION DE MONTREAL DE 1971 (ORDONNANCE 29 VI 99) 976

Montréal» du 23 septembre 1971 pour la répression d’actes illicites
dirigés contre la sécurité de aviation civile,

Vu l’ordonnance du 19 juin 1992, par laquelle la Cour a fixé au
20 décembre 1993 et au 20 juin 1995 les dates d’expiration des délais pour
le dépôt, respectivement, du mémoire de la Libye et du contre-mémoire
du Royaume-Uni,

Vu le mémoire déposé par la Libye et les exceptions préliminaires pré-
sentées par le Royaume-Uni dans les délais ainsi fixés,

Vu l'arrêt du 27 février 1998, par lequel la Cour a statué sur les excep-
tions préliminaires,

Vu l'ordonnance du 30 mars 1998, par laquelle la Cour a fixé au
30 décembre 1998 la date d’expiration du délai pour le dépôt du contre-
mémoire du Royaume-Uni, et l'ordonnance du 17 décembre 1998, par
laquelle le juge doyen a reporté cette date au 31 mars 1999,

Vu le contre-mémoire déposé par le Royaume-Uni dans le délai ainsi
prorogé;

Considérant qu’aux fins de se renseigner auprès des Parties sur la suite
de la procédure, le vice-président de la Cour, faisant fonction de prési-
dent en l’affaire, a reçu leurs agents le 28 juin 1999; et considérant qu’au
cours de cette réunion l’agent de la Libye a indiqué que son gouverne-
ment souhaitait être autorisé à présenter une réplique, pour la prépara-
tion de laquelle il sollicitait un délai de douze mois; que l'agent du
Royaume-Uni a déclaré que son gouvernement ne s’opposait pas à la
demande de la Libye mais que, au vu des circonstances nouvelles aux-
quelles avait donné lieu le transfert des deux inculpés aux Pays-Bas pour
y être jugés par un tribunal écossais, il souhaitait qu'aucune date ne soit
fixée à ce stade pour le dépôt d’une duplique du Royaume-Uni; et que
l'agent de la Libye a indiqué que son Gouvernement ne voyait pas
d’objection à ce qu’il en soit ainsi;

Compte tenu de l'accord des Parties et des circonstances particulières
de l'espèce,

Autorise la présentation d'une réplique de la Libye et d’une duplique
du Royaume-Uni:

Fixe au 29 juin 2000 la date d’expiration du délai pour le dépôt de la
réplique de la Libye:

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le vingt-neuf juin mil neuf cent quatre-vingt-dix-neuf, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Grande

5
CONVENTION DE MONTREAL DE 1971 (ORDONNANCE 29 VI 99) 977

Jamahiriya arabe libyenne populaire et socialiste et au Gouvernement du
Royaume-Uni de Grande-Bretagne et d’Irlande du Nord.

Le vice-président,
(Signé) Christopher G. WEERAMANTRY.

Le greffier adjoint,
(Signé) Jean-Jacques ARNALDEZ.
